DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/185,762 filed on 11/30/2021.
3.	Claims 1, 8, 19 and 20 have been amended.
Claims 1-20 now remain pending.
Claims 1, 19 and 20 are independent claims.
Specification

4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. HW, GB, MB, GHZ, MBS, DRAM).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 

Response to Arguments
5.	Applicants arguments with respect to newly amended independent claims 1 and 19-20 and claims 2-18 on pages 10-15 of the response have been fully considered but see Combs (Art newly made of record) as applied below, as they further teach such use.
Applicants contend with respect to claims 1, 8, 19 and 20 (p. 10, 2nd para.) that “no new matter has been added”. Examiner respectfully disagrees; see the 35 U.S.C. 112(a): listed below which indicates that claims 1, 8, 19 and 20 recites “sorting a list, for each available service provider… of each computer resource in the list for each available service provider”.  The Applicant’s disclosure is silent in regards to such sorting a service provider list.  Service providers are listed in three location in the published specification, twice in para. [0003] “such approaches are generally manually intensive and do not easily translate across different service providers (e.g. Amazon Web Services (AWS), on-premises and Google Compute Engine (GCE)). These approaches also do not improve (e.g. learn) at predictions over time as would be desirable. For example, manual trial and error though works across service providers is difficult to scale” and once in para. [0073] “making the “right-sizing” process automatic (e.g. scalable) and/or agnostic to service provider”.   Nothing in these paragraphs or in the Figures discloses any reference to such “sorting a list, for each available service provider… of each computer resource in the list for each available service provider”.  Thus such “sorting a list, for each available service provider… of each computer resource in the list for each available service provider” is new matter without support in the specifications. 
Applicants contend with respect to claims 7 and 13-18 (p. 10, 4th para., p. 13, last para.- p. 14, 3rd para.) that “it was stated that the publication number of Chheda et al. was US 2010/0146512. Publication number US 2010/0146512, however, the 
	Applicants contend 18-29 (p. 11, 1st para.) that “applicants expressly do not acquiesce to the taking of Official Notice, and respectfully requests that the examiner provide an affidavit to support the Official Notice taken in the next Office Action, as required by 37 CFR §1.104(d)(2) and MPEP §2144.03”. Examiner respectfully disagrees and notes that Applicants should indicate where in the Office Action such “Official Notice” was taken so that the Examiner can make a proper response.   
Applicant contends with respect to the specification objection (p. 14, 4th para. – p. 15, 1st para.) that “there is no requirement in the MPEP, or elsewhere, that abbreviations must be written out the first time they are used… A skilled artisan would readily understand the abbreviations employed in the specification”. Examiner respectfully disagrees; and notes that such skilled artisan would recognize and accept that such abbreviations should be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time. Moreover, in accordance to 35 U.S.C. 112(a): “the specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 
 
Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
Claims 1, 8, 19 and 20 recites “sorting a list, for each available service provider… of each computer resource in the list for each available service provider”.  The Applicant’s disclosure is silent in regards to such sorting a service provider list.  Service providers are listed in three location in the published specification, twice in para. [0003] “such approaches are generally manually intensive and do not easily translate across different service providers (e.g. Amazon Web Services (AWS), on-premises and Google Compute Engine (GCE)). These approaches also do not improve (e.g. learn) at predictions over 
Claims 2-7 and 9-18 are also rejected for being dependent on rejected base claims.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 8, 11, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth U.S. Patent No. 8,286,177, in view of Combs et al.,  Patent No. 6766348 (hereinafter Combs). 
         In regards to claim 1, Hollingsworth teaches: 
A method comprising: selecting a first computer resource from a group of available computer resources for adjustment (Fig. 1, see First HW Resource 122, Second HW Resource 124, Third HW Resource 1226), (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application 
the first computer resource includes at least one of storage, compute, memory, network bandwidth, and central processing unit (CPU) capacity (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space). 
running, in real time, an application at least in part via the selected first computer resource (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application during runtime, at 402. One or more hardware resources supporting the software application during runtime are identified as 
capturing an amount of the first computer resource consumed during said running (column 7, lines 59-61, see at least one hardware resource metric associated with the first hardware resource is measured during a first analysis interval).  
the first provision includes at least one of available input/output operations per second (IOPS), available compute cores, available threads, available memory, available throughput, available terra operations per second (TOPS), and type of memory storage (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity), (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space) and (column 7, lines 55-58, see  the first hardware resource may include a processor resource (e.g., a CPU), a memory resource, a network resource, another physical hardware resource, or a virtual hardware resource).

sorting a list, for each available service provider, of provision levels for computer resources based on at least one of a power, a capacity, and a performance of each computer resource in the list for each available service provider;
However, Combs teaches such use: (column 16, lines 1-31, see in a computer network, a distributed resource allocation system operating across a plurality of domains within the computer network that balances the assignment of resources, comprising: a resource allocator in a domain that receives a resource request from an application program; a resource database including data regarding resources in the domain of the resource allocator; a load balancing mechanism that examines the resource database to locate a resource in the domain of the resource allocator matching the resource request, and if more than one resource matches the resource request, forms a resource list by sorting the more than one resource according to greatest remaining capacity and selects a resource in the resource list based on a predetermined rule; another resource allocator in another domain that communicates with the load balancing mechanism; and another resource database containing data regarding resources in the another domain, wherein if the load balancing mechanism does not locate a resource in the resource database that matches the resource request, then the load balancing mechanism examines the another resource database to locate a resource matching the resource request, and if more than one resource matches the resource request, forms a resource list by sorting the more than one resource according to greatest remaining capacity and selects a first resource in the resource list) (emphasis added
adjusting a first provision for the selected first computer resource based on the amount of the first computer resource consumed and at least one sorted list of the lists for each service provider.
However, Combs teaches such use: (column 16, lines 23-31, see if the load balancing mechanism does not locate a resource in the resource database that matches the resource request, then the load balancing mechanism examines the another resource database to locate a resource matching the resource request, and if more than one resource matches the resource request, forms a resource list by sorting the more than one resource according to greatest remaining capacity and selects a first resource in the resource list). 
Hollingsworth and Combs are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and Combs before him or her, to modify the system of Hollingsworth to include the teachings of Combs, as a  system for resource allocation, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to select a service, as suggested by Combs (column 16, lines 1-31, column 15, lines 59-67).      

	In regards to claim 8
sorting the list for each service provider is further based, in part, on a synthetically defined performance unit to measure an effectiveness of compute power provision levels.
However, Combs teaches such use: (column 16, lines 23-31, see if the load balancing mechanism does not locate a resource in the resource database that matches the resource request, then the load balancing mechanism examines the another resource database to locate a resource matching the resource request, and if more than one resource matches the resource request, forms a resource list by sorting the more than one resource according to greatest remaining capacity and selects a first resource in the resource list). 
Hollingsworth and Combs are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and Combs before him or her, to modify the system of Hollingsworth to include the teachings of Combs, as a  system for resource allocation, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to select a service, as suggested by Combs (column 16, lines 1-31, column 15, lines 59-67).      

In regards to claim 11, Hollingsworth teaches:
generating one or more statistics for the captured amount of resources consumed during said running said comparing comprises comparing the captured amount of 

In regards to claim 12, Hollingsworth teaches:
said generating the one or more statistics includes generating an average value for the captured amount of resources consumed during said running, a standard deviation value for the captured amount of resources consumed during said running, a minimum value for the captured amount of resources consumed during said running, a maximum value for the captured amount of resources consumed during said running or a combination thereof (column 4, lines 4-7, see the target values 136 identify satisfactory average and peak values for each of the identified hardware resource metrics 134 in order to satisfy a desired application service level (e.g., a threshold application service level). 

         In regards to claim 19,
A computer program product being encoded on one or more non-transitory machine-readable storage media and comprising: instruction for selecting a first computer resource from a group of available computer resources for adjustment (Fig. 1, First HW Resource 122, Second HW Resource 124, Third HW Resource 1226), (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application during runtime, at 402. One or more hardware resources supporting the software application during runtime are identified as targeted for reduced allocation, and the first hardware resource is one of the identified hardware resources. For example, the first hardware resource may include a processor resource (e.g., a CPU), a memory resource, a network resource, another physical hardware resource, or a virtual hardware resource) and (Abstract, see systems and methods of adjusting allocated hardware resources to support a running software application are disclosed.  A system includes adjustment logic to adjust an allocation of a first hardware resource to support a running software application.  Measurement logic measures at least one hardware resource metric associated with the first hardware resource.  Service level logic calculates an application service level based on the measured at least one hardware resource metric). 
the first computer resource includes at least one of storage, compute, memory, network bandwidth, and central processing unit (CPU) capacity (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated 
instruction for running an application associated with the selected first computer resource (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application during runtime, at 402. One or more hardware resources supporting the software application during runtime are identified as targeted for reduced allocation, and the first hardware resource is one of the identified hardware resources. For example, the first hardware resource may include a processor resource (e.g., a CPU), a memory resource, a network resource, another physical hardware resource, or a virtual hardware resource).
instruction for capturing, while the application is running, a first amount of resources consumed by the application during said running (column 7, lines 59-61, see at least one hardware resource metric associated with the first hardware resource is measured during a first analysis interval).
the first provision includes at least one of available input/output operations per second (IOPS), available computer cores, available threads, available memory, available throughput, available terra operations per second (TOPS), and type of memory storage (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% 
instruction for running the application via the selected first computer resource provisioned to the different provision (column 8, lines 49-51, see by increasing the allocation, an adequate allocation of the first hardware resource is maintained. The allocation is assigned to the first hardware resource) and (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity).
Hollingsworth doesn’t explicitly teach:
instruction for sorting a list, for each service, of provision levels for computer resources based on at least one of a power, a capacity, and a performance of each computer resource in the list for each available service, wherein sorting the list for each service provider is also at least partially based on a synthetically 
However, Combs teaches such use: (column 16, lines 1-31, see in a computer network, a distributed resource allocation system operating across a plurality of domains within the computer network that balances the assignment of resources, comprising: a resource allocator in a domain that receives a resource request from an application program; a resource database including data regarding resources in the domain of the resource allocator; a load balancing mechanism that examines the resource database to locate a resource in the domain of the resource allocator matching the resource request, and if more than one resource matches the resource request, forms a resource list by sorting the more than one resource according to greatest remaining capacity and selects a resource in the resource list based on a predetermined rule; another resource allocator in another domain that communicates with the load balancing mechanism; and another resource database containing data regarding resources in the another domain, wherein if the load balancing mechanism does not locate a resource in the resource database that matches the resource request, then the load balancing mechanism examines the another resource database to locate a resource matching the resource request, and if more than one resource matches the resource request, forms a resource list by sorting the more than one resource according to greatest remaining capacity and selects a first resource in the resource list) (emphasis added).
instruction for adjusting a first provision for the selected first computer resource to a different provision based on the first amount of resources consumed and at least one sorted list of the lists for each service provider.

Hollingsworth and Combs are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and Combs before him or her, to modify the system of Hollingsworth to include the teachings of Combs, as a  system for resource allocation, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to select a service, as suggested by Combs (column 16, lines 1-31, column 15, lines 59-67).      

         In regards to claim 20, Hollingsworth teaches: 
A system comprising a processor configured to carry out: selecting a first computer resource from a group of available computer resources for adjustment (Fig. 1, First HW Resource 122, Second HW Resource 124, Third HW Resource 1226), (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support 
the first computer resource includes at least one of storage, compute, memory, network bandwidth, and central processing unit (CPU) capacity (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space). 
running an application associated with the selected first computer resource (column 7, lines 49-58, see the method includes identifying a first hardware resource of one or more hardware resources allocated to support execution of a software application during runtime, at 402. One or more hardware resources 
capturing, while the application is running, an amount of the selected first computer resource consumed by the application during said running (column 7, lines 59-61, see at least one hardware resource metric associated with the first hardware resource is measured during a first analysis interval).
the first provision includes at least one of available input/output operations per second (IOPS), available compute cores, available threads, available memory, available throughput, available terra operations per second (TOPS), and type of memory storage (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity), (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space) and (column 7, lines 55-58, see  the first hardware resource may include a processor resource 
running the application via the first computer resource provisioned to the different provision (column 8, lines 49-51, see by increasing the allocation, an adequate allocation of the first hardware resource is maintained. The allocation is assigned to the first hardware resource) and (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity).
Hollingsworth doesn’t explicitly teach:
sorting a list, for each service, of provision levels for computer resources based on at least one of a power, a capacity, and a performance of each computer resource in the list for each available service, wherein sorting the list for each service provider is also at least partially based on a synthetically defined performance unit to measure an effectiveness of compute power provision levels.
However, Combs teaches such use: (column 16, lines 1-31, see in a computer network, a distributed resource allocation system operating across a plurality of domains within the computer network that balances the assignment of resources, comprising: a resource allocator in a domain that receives a resource request from an application program; a resource database including data regarding resources in the domain of the resource allocator; a load balancing mechanism that examines the resource database forms a resource list by sorting the more than one resource according to greatest remaining capacity and selects a resource in the resource list based on a predetermined rule; another resource allocator in another domain that communicates with the load balancing mechanism; and another resource database containing data regarding resources in the another domain, wherein if the load balancing mechanism does not locate a resource in the resource database that matches the resource request, then the load balancing mechanism examines the another resource database to locate a resource matching the resource request, and if more than one resource matches the resource request, forms a resource list by sorting the more than one resource according to greatest remaining capacity and selects a first resource in the resource list) (emphasis added).
adjusting a first provision for the selected first computer resource to a different provision based on the amount of the first computer resource consumed and at least one sorted list of the lists for each service provider.
However, Combs teaches such use: (column 16, lines 23-31, see if the load balancing mechanism does not locate a resource in the resource database that matches the resource request, then the load balancing mechanism examines the another resource database to locate a resource matching the resource request, and if more than one resource matches the resource request, forms a resource list by sorting the more than one resource according to greatest remaining capacity and selects a first resource in the resource list). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth and Combs before him or her, to modify the system of Hollingsworth to include the teachings of Combs, as a  system for resource allocation, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to select a service, as suggested by Combs (column 16, lines 1-31, column 15, lines 59-67).      

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Combs in view of Chen et al.,  US 2010/0146512 (hereinafter Chen). 
In regards to claims 1, the rejections above are incorporated respectively.
         In regards to claim 2, Hollingsworth teaches:
running the application at least in part via the second computer resource; capturing an amount of the second computer resource consumed during said running (column 17, lines 11-17, see identify a second hardware resource of the one or more hardware resources; measure at least one hardware resource metric associated with the second hardware resource; and calculate the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource) and (Fig. 1, First HW Resource 122, Second HW Resource 124, Third HW Resource 1226). 
adjusting a second provision for the second computer resource based on the amount of the second computer resource consumed  (column 16, lines 25-32, see calculating the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource; when the calculated application service level satisfies the threshold application service level, reducing the allocation of the second hardware resource until the calculated application service level does not satisfy the threshold application service level). 
the second provision includes at least one of  available input/output operations per second (IOPS), available compute cores, available threads, available memory, available throughput, available terra operations per second (TOPS), and type of memory storage, and wherein the first provision is different than the second provision (column 17, lines 11-17, see identify a second hardware resource of the one or more hardware resources; measure at least one hardware resource metric associated with the second hardware resource; and calculate the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource), (column 8, lines 32-38, see if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity) and (column 5, lines 33-37, see the hardware resource metrics 120 may include 
Hollingsworth and Combs, in particular Hollingsworth doesn’t explicitly teach:
selecting a second computer resource from the group of available computer resources via a round-robin selection process.
However, Chen teaches such use: (p. 1, [0012], see the token manager tracks all the requests for each resource including the associated RAG and the priority of the requests… The token manager records all outstanding requests in tracking latches, using a set of tracking latches for each resource, RAG and priority. The token manager may have round-robin pointers per priority, per resource and per RAG to track which of the multiple requesters in a RAG should be granted a token on a round-robin basis when a token becomes available and there are multiple outstanding requests).
Hollingsworth, Combs and Chen are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs and Chen before him or her, to modify the system of Hollingsworth and Combs, in particular Hollingsworth to include the teachings of Chen, as a  system for resource allocation, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to select a service, as suggested by Chen (p. 1, [0012], p. 8, [0099]).      

Claims 3-6 rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Combs in view of Chen in view of Guha, US 2014/0130055. 
In regards to claims 1 and 2, the rejections above are incorporated accordingly.
         In regards to claim 3, Hollingsworth, Combs and Chen, in particular Hollingsworth doesn’t explicitly teach:
determining at least one of a low water mark, a mid-level water mark, and a high watermark of the first computer resource running the application while at its most performant level, a most performant type, or both; and determining at least one of a low water mark, a mid-level water mark, and a high watermark of the second computer resource running the application while at its most performant level, a most performant type, or both.
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO Completion Rate), it is possible to get further granularity in Average Service Times as a function of Workload Intensity, i.e., Low, Medium, and High). 
Hollingsworth, Combs, Chen and Guha are analogous art because they are from the same field of endeavor, resource allocation.


         In regards to claim 4, Hollingsworth teaches:
the adjusting of the first provision for the first computer resource is based on the comparison (column 8, lines 24-34, see the calculated first application service level is compared to a threshold application service level, at 208. At 210, it is determined whether the calculated first application service level satisfies the threshold application service level. When the calculated first application service level satisfies the threshold application service level, the method includes reducing a first allocation of the first hardware resource to a second allocation of the first hardware resource, at 212. For example, if the first hardware resource is a processor resource, the first allocation may be 80% of the available CPU capacity. The second allocation of the first hardware resource may be 25% lower than the first allocation. Thus, a percentage of CPU capacity available to the software application may be reduced from 80% of available CPU capacity to 60% of available CPU capacity).
the adjusting of the second provision for the second computer resource is based on the comparison (column 16, lines 25-32, see calculating the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource; when the calculated application service level satisfies the threshold application service level, reducing the allocation of the second hardware resource until the calculated application service level does not satisfy the threshold application service level).
Hollingsworth, Combs and Chen, in particular Hollingsworth doesn’t explicitly teach:
comparing the amount of the first computer resource consumed to at least one of the low water mark, the mid-level water mark, and the high water mark of the first computer resource, wherein comparing the amount of the second computer resource consumed to at least one of the low water mark, the mid-level water mark, and the high water mark of the second computer resource
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO Completion Rate), it is possible to get further granularity in Average Service Times as a function of Workload Intensity, i.e., Low, Medium, and High), (p. 10, [0203], see the 
Hollingsworth, Combs, Chen and Guha are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs, Chen and Guha before him or her, to modify the system of Hollingsworth, Combs  and Chen, in particular Hollingsworth to include the teachings of Guha, as a  system for provisioning of storage for applications and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to rate resource use as suggested by Guha (p. 10, [0204], p. 1, [0005]).      

In regards to claim 5, Hollingsworth teaches: 
 adjusting the first provision includes one of increasing available IOPS and decreasing available IOPS (column 8, lines 24-34, see the calculated first application service level is compared to a threshold application service level, at 208. At 210, it is determined whether the calculated first application service level satisfies the threshold application service level. When the calculated first 
 adjusting the second provision includes one of increasing available memory and decreasing available memory (column 5, lines 33-37, see the hardware resource metrics 120 may include a peak input/output (I/O) queue length, a peak transaction latency, a peak usage of allocated processing units, a peak usage of allocated memory, and a peak usage of allocated storage space), (column 8, lines 31-33, see  the method includes reducing a first allocation of the first hardware resource to a second allocation of the first hardware resource) and (column 8, lines 47-50, see  the method includes increasing the allocation of the first hardware resource upon detection of the non-satisfied application service level).

         In regards to claim 6, Hollingsworth teaches:
adjusting the different provision after the second provision have been adjusted; and adjusting the adjusted second provision after adjusting the different provision (Fig. 2, see process arrow flow from 210 Does the calculated first application service level Reduce an allocation of the first hardware resource, 204 Measure…, 206 Calculate…, 208 Compare…, 210) (emphasis added).   

12.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Combs in view of Guha, US 2014/0130055. 
In regards to claims 1 and 8, the rejections above are incorporated accordingly.
         In regards to claim 9, Hollingsworth and Combs, in particular Hollingsworth doesn’t explicitly teach:
said comparing comprises comparing the captured amount of resources consumed during said running with a high watermark for the selected computer resource, a mid-level water mark for the selected computer resource, a low water mark for the selected computer resource or a combination thereof.
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO Completion Rate), it is possible to get further granularity in Average Service Times as a function of Workload Intensity, i.e., Low, Medium, and High). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs and Guha before him or her, to modify the system of Hollingsworth and Combs, in particular Hollingsworth to include the teachings of Guha, as a  system for provisioning of storage for applications and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to rate resource use as suggested by Guha (p. 10, [0204], p. 1, [0005]).      

In regards to claim 10, Hollingsworth and Combs, in particular Hollingsworth doesn’t explicitly teach:
generating a list of high water marks, mid-level water marks, a low water marks or a combination thereof for each of the available computer resources.
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO 
Hollingsworth, Combs and Guha are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs and Guha before him or her, to modify the system of Hollingsworth and Combs, in particular Hollingsworth to include the teachings of Guha, as a  system for provisioning of storage for applications and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to rate resource use as suggested by Guha (p. 10, [0204], p. 1, [0005]).      

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Combs in view of Chen in view of Guha in view of Chheda et al., Patent No. 9626710 (hereinafter Chheda). 
         In regards to claims 1, 2, 3 and 4, the rejections above are incorporated accordingly.
         In regards to claim 7, Hollingsworth, Combs, Chen and Guha, in particular Hollingsworth doesn’t explicitly teach:
at least one of the low watermark, the mid-level water mark, and the high water mark of the first computer resource can be at least partially user defined.
user settings and/or predetermined thresholds, the service provider may perform one or more load balancing checks on the account of the user. For example, a check may identify whether the load balancer is utilizing only one zone or physical area (e.g., a location of the servers being used to process the data) and/or whether the load balancer has an imbalanced distribution. In some cases, this best practice check may be used to help avoid a single point of failure. Based at least in part on the outcome of this best practice check, resource allocation advice may be provided to the user, automatic remediation may be performed, and/or one or more settings (e.g., for manual remediation) may be provided to the user) and (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added).
Hollingsworth, Combs, Chen, Guha and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs, Chen, Guha and Chheda before him or her, to modify the system of Hollingsworth, Combs, Chen and Guha, in particular Hollingsworth to include the .      

14.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Combs in view of Chheda. 
In regards to claims 1, the rejections above are incorporated respectively.
In regards to claim 13, Hollingsworth teaches:
said adjusting the first provision includes adjusting a provision level for the selected computer resource (Abstract, see systems and methods of adjusting allocated hardware resources to support a running software application are disclosed.  A system includes adjustment logic to adjust an allocation of a first hardware resource to support a running software application.  Measurement logic measures at least one hardware resource metric associated with the first hardware resource.  Service level logic calculates an application service level based on the measured at least one hardware resource metric) and (Fig. 2, see process arrow flow from 210 Does the calculated first application service level satisfies the threshold application service level, YES, 212 Reduce an allocation of the first hardware resource, 204 Measure…, 206 Calculate…, 208 Compare…, 210) (emphasis added).   
Hollingsworth and Combs, in particular Hollingsworth doesn’t explicitly teach:
a provision type for the selected computer resource or both in accordance with one or more options provided by a user.
However, Chheda teaches such use: (column 5, line 63-column 6, line 9, see in this example, and based at least in part on user settings and/or predetermined thresholds, the service provider may perform one or more load balancing checks on the account of the user. For example, a check may identify whether the load balancer is utilizing only one zone or physical area (e.g., a location of the servers being used to process the data) and/or whether the load balancer has an imbalanced distribution. In some cases, this best practice check may be used to help avoid a single point of failure. Based at least in part on the outcome of this best practice check, resource allocation advice may be provided to the user, automatic remediation may be performed, and/or one or more settings (e.g., for manual remediation) may be provided to the user).
Hollingsworth, Combs and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs and Chheda before him or her, to modify the system of Hollingsworth and Combs, in particular Hollingsworth to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      

claim 14, Hollingsworth and Combs, in particular Hollingsworth doesn’t explicitly teach:
determining whether the available computer resources have converged.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added). 
Hollingsworth, Combs and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs and Chheda before him or her, to modify the system of Hollingsworth and Combs, in particular Hollingsworth to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      

claim 15, Hollingsworth and Combs, in particular Hollingsworth doesn’t explicitly teach:
said determining occurs after said adjusting.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added). 
Hollingsworth, Combs and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs and Chheda before him or her, to modify the system of Hollingsworth and Combs, in particular Hollingsworth to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      

  	   In regards to claim 16, Hollingsworth teaches: 
Reduce an allocation of the first hardware resource, 204 Measure…, 206 Calculate…, 208 Compare…, 210) (emphasis added).   

In regards to claim 17, Hollingsworth teaches:
selecting a second computer resource from the group of available computer resources for adjustment (column 17, lines 11-17, see identify a second hardware resource of the one or more hardware resources; measure at least one hardware resource metric associated with the second hardware resource; and calculate the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource). 
running an application associated with the selected second computer resource. capturing an amount of resources consumed during said running the application associated with the selected second computer resource; and adjusting a provision level for the selected second computer resource, a provision type for the selected second computer resource or both.(column 16, lines 25-32, see calculating the application service level further based on the measured at least one hardware resource metric associated with the second hardware resource; when the calculated application service level satisfies the threshold application service level, reducing the allocation of the second hardware resource until the 
Hollingsworth and Combs, in particular Hollingsworth doesn’t explicitly teach:
determining that the available computer resources have not converged;
However, Chheda teaches such use: (Fig. 11, Does Received Config Info Reach Config Threshold? 112, NO), (column 28, lines 59-61, see  FIG. 11 illustrates an example flow diagram showing process 1100 for providing resource allocation advice and/or optimization recommendations) and (column 13, lines 32-52, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added).
Hollingsworth, Combs and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs and Chheda before him or her, to modify the system of Hollingsworth and Combs, in particular Hollingsworth to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Hollingsworth, which is focused on resource allocation, because that would provide Hollingsworth with 

In regards to claim 18, Hollingsworth and Combs, in particular Hollingsworth doesn’t explicitly teach:
determining whether the available computer resources have converged after said adjusting the provision level for the selected second service, the provision type for the selected second service or both.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added). 
Hollingsworth, Combs and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Hollingsworth, Combs and Chheda before him or her, to modify the system of Hollingsworth and Combs, in particular Hollingsworth to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Hollingsworth, .      

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Patel et al., 		9083743   	     Routing using performance information.

Agarwala et al., 	20120047265     Performance isolation for storage clouds.
16.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
17.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193